Citation Nr: 0201580	
Decision Date: 02/15/02    Archive Date: 02/20/02

DOCKET NO.  01-01 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability due to 
service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1975 to 
July 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2000 rating decision from the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in September 2000, a statement of the case was issued in 
November 2000, and a substantive appeal was received in 
December 2000.  Pursuant to his request, the veteran was 
afforded a Board hearing at the RO in November 2001.  

At his November 2001 Board hearing, the veteran withdrew the 
issue of entitlement to an increased evaluation for service-
connected allergic rhinosinusitis from appellate 
consideration.  During this hearing, the veteran also 
requested that his appeal be advanced on the Board's docket 
due to financial hardship.  See generally 38 C.F.R. 
§ 20.900(c) (2001).  However, no purpose would be served by 
delaying appellate review for consideration of this motion 
since the veteran's file is now before the Board in normal 
docket order. 


FINDINGS OF FACT

1.  The veteran is service-connected for bilateral hearing 
loss evaluated as 70 percent disabling, lumbosacral strain 
evaluated as 20 percent disabling, and allergic 
rhinosinusitis evaluated as noncompensable; his combined 
service-connected disability rating is 80 percent.  

2.  The veteran's service-connected disabilities preclude him 
from engaging in substantially gainful employment consistent 
with his education and occupational experience.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU benefits have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16, 4.18 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fe. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports as well as VA treatment records and a 
statement from the veteran's previous employer.  
Significantly, no additional pertinent evidence has been 
identified by the veteran as relevant to the issue on appeal.  
Under these circumstances, no further action is necessary to 
assist the veteran with his claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to TDIU benefits.  The discussions in the rating 
decision and statement of the case have informed the veteran 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Additionally, the veteran 
was afforded a hearing before a Member of the Board.  The 
Board therefore finds that the notice requirements of the new 
law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

 
Analysis

Total disability ratings for compensation purposes may be 
assigned where the schedular rating is less than total when 
the veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that if there is only one such 
disability, such disability shall be ratable as 60 percent or 
more and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  See 38 C.F.R. § 4.16(a).

In the present case, the veteran is service-connected for 
bilateral hearing loss evaluated as 70 percent disabling, 
lumbosacral strain evaluated as 20 percent disabling, and 
allergic rhinosinusitis evaluated as noncompensable.  His 
combined service-connected disability rating is 80 percent.  
Thus, he meets the percentage criteria under 38 C.F.R. 
§ 4.16(a).  The Board must now consider whether these 
disabilities render him unable to obtain and retain 
substantially gainful employment.  

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disabilities on his ability to keep and maintain 
substantially gainful employment.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In evaluating whether the veteran's service-
connected disabilities preclude substantially gainful 
employment, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) has found that to mean work which is 
more than marginal and permits the individual to earn a 
"living wage."  The ability to work sporadically or obtain 
marginal employment is not substantially gainful employment.  
See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

The record reflects that the veteran obtained a Bachelor's 
Degree in Mechanics and Engineering Technology through the VA 
vocation rehabilitation program.  At his November 2001 Board 
hearing, the veteran testified that most of his jobs had been 
in the technical field.  He stated that he had held two jobs 
in the past five years.  His first job during that period 
required him to perform different tests in a refrigeration 
area.  He stated that the job required good hearing in order 
to determine if the tests were performing properly.  He 
needed to be able to hear an audio signal for danger and good 
hearing was necessary to diagnose problems.  The veteran 
testified that he obtained that position through a temporary 
agency, but left when he was given an ultimatum to either 
quit or take a lesser paying position.  The veteran reported 
he was subsequently hired by another employer through the 
temporary agency, but was released in February 2001.  He 
stated that he had been constantly looking for employment 
since that time, but had not been offered a job.  The veteran 
also testified to having difficulty hearing one-on-one 
communications.  

The veteran's spouse testified that the veteran was placed on 
sort of an assembly line but could not keep up because he 
could not hear what was going on around him.  She stated that 
he worked overtime to try to keep up, but he was let go.  The 
veteran's spouse testified that he had been in a wreck a few 
years earlier as well as other minor wrecks, which she felt 
were due to his hearing and sinus problems.  

A February 2000 VA examination of the spine revealed 
limitation of motion with mild tenderness to palpation over 
the lumbosacral spine with spasm.  An assessment of 
mechanical low back pain was noted.  VA examination of the 
sinuses dated in February 2000 revealed no current evidence 
of acute or chronic nose or sinus disease.  A February 2000 
VA audiological examination revealed severe to profound 
sensorineural hearing loss in the right ear and moderately 
severe to severe sensorineural hearing loss in the left ear.  
It was noted that speech recognition scores could not be 
performed because of the severity of the loss.  

An October 2000 statement from a VA licensed audiologist 
reflects that the veteran had a severe to profound degree of 
permanent hearing loss in both ears.  His hearing pathology 
caused him to have severely degraded speech recognition 
ability even when benefiting from the use of appropriate 
hearing aids.  His hearing deficit created a significant 
communication handicap in all daily listening situations and 
the degraded speech recognition component of his hearing loss 
caused him to rely on face-to-face communication in order to 
comprehend speech.  

A March 2001 statement from a temporary staffing agency 
reflects that the veteran was employed from April 2000 to 
February 2001 and was reportedly released because his 
productivity was not up to speed.  It was noted that the 
veteran normally worked 40 hours per week with regular 
overtime.  

Following a thorough review of the record, the Board 
concludes that with all reasonable doubt resolved in favor of 
the veteran, he is unable to obtain and retain substantially 
gainful employment due to his service-connected disabilities.  
Specifically, the veteran's hearing loss disability, when 
reviewed alone, more likely than not renders the veteran 
unemployable.  The veteran has testified to difficulty 
performing jobs suitable to his educational training because 
of his inability to hear and communicate.  He has indicated 
that the technical nature of many of his duties require the 
ability to recognize different sounds and to determine the 
nature of technical problems in reliance on his recognition 
of such sounds.  That testimony is supported by the VA 
audiology statement as well as the statement from the 
temporary agency indicating that the veteran was let go 
because of slow productivity despite working 40 hours a week 
plus regular overtime.  The veteran's spouse has also 
testified that the veteran's service-connected disabilities 
present a safety concern in that he has had accidents while 
driving.  Against the background of the veteran's education 
and types of employment which he has engaged in, the nature 
and extent of the veteran's service-connected disabilities, 
especially his hearing loss, are such that he could not 
realistically be expected to obtain or maintain any type of 
substantially gainful employment compatible with his 
education and work history.  Accordingly, entitlement to TDIU 
benefits is warranted.  



ORDER

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities is 
warranted.  To this extent, the appeal is granted.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

